DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/17/2019 and 03/02/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abele et al. (2009/0326733) in view of Lijun (XP055412166), hereafter “D2”. Regarding claims 16 and 32, Abele discloses a method for determining a parameter of a wheel of an observed railway vehicle (Abstract, the determined parameter is the wheel circumference), wherein an evaluation unit (pag. 2, par. [0013]: control unit) is fed with driving-related diagnostic data of at least one reference railway vehicle (pag. 3, par. [0033]: RefV), which diagnostic data comprise driving-related properties, on which the parameter of a wheel of the reference railway vehicle depends (pag. 3, par. [0033]: implicitly disclosed since it is associated to a reference wheel circumference), the evaluation unit is fed with wheel measurement data of the at least one reference railway vehicle (pag. 2, par. [0026]), which wheel measurement data comprise measured values of the parameter of the wheel of the reference railway vehicle (pag. 2, par. [0026]: U1 to Un), a function between the driving-related diagnostic data and the wheel measurement .
The subject-matter of claim 1 therefore differs from this known system in that:
fa)    the observed vehicle is a railway vehicle
fb)    the control unit determines the function between the driving-related diagnostic data and the wheel measurement data on the basis of a supervised learning algorithm.
The technical effect due to this differences is:
tea)    monitoring a railway vehicle wheel
teb)    determine a function between the driving-related diagnostic data and the wheel measurement data in an alternative way.
The technical problem to be solved by the present invention may therefore be regarded as:
pa)    how to determine a parameter of a railway vehicle wheel
pb)    how to enhance the method for determining a functional relationship between two sets of data (the driving-related diagnostic data and the wheel measurement data)
Problems "pa" and "pb" are different and not synergetic and can therefore be assessed separately.
The person skilled in the field of wheeled vehicle and neighboring fields is aware about the general principles defining angular and tangential acceleration and/or velocity and, taking in 
fa) The person skilled in the field of railway vehicles is aware about the possibility to use supervised learning algorithms for the prediction of time series events, since these kinds of computing systems are widely used in the field (see e.g. document D2). He would therefore regard it as a normal design option to include such predictive analysis in the method described in Abele in order to solve the problem posed.
The additional features of claim 17 are also disclosed in document D1 (pag. 2, par. [0025], pag.3, par. [0035]-[0037], [0041] and Fig. 3).
The additional features of claim 18 are merely some of several straightforward possibilities which the skilled person would select, depending on the circumstances, without exercising inventive skill, in order to perform a monitoring of the wheel health condition.
The additional features of claim 19 are obvious to the skilled person, because they represent well-known and straightforward further design specification of the method, which the skilled person would consider, without the exercise of inventive skills, to avoid comparing the observed railway vehicle with an implausible reference railway vehicle.
The additional features of claims 20-25 are merely some of several straightforward possibilities which the skilled person would select, depending on the circumstances, without exercising inventive skill, in order to determine a parameter of a vehicle wheel (see e.g. D1: pag. 1, par. [0011], pag. 3, par. [0031] or D2: Abstract). 

The additional features of claim 27 are merely some of several straightforward design specification of the method which the skilled person would select, depending on the circumstances, without exercising inventive skill (see e.g. document D2).
The additional features of claims 28-29 are also disclosed in document D1 (pag. 1, par. [0011], pag.2, par. [0025]-[0026], pag.3, par. [0036], [0037], [0041] and claim 7).
The additional features of claim 30 and 31 are merely some of several straightforward design specification of the method which the skilled person would select, depending on the circumstances and without exercising inventive skill, to extrapolate from two diagnostic data point, taken with lower time resolution than required, a plausible value for a diagnostic data point corresponding to the time stamp needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
	/Jason C Smith/               Primary Examiner, Art Unit 3617